                 Case 19-11626-KG             Doc 551       Filed 11/06/19         Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


                                                                       )
In re:                                                                 ) Chapter 11
                                                                       )
                                     1
PES HOLDINGS,LLC,et al.                                                ) Case No. 19-11626(KG)
                                                                       ) (Jointly Administered)
                                    Debtors.                           )
                                                                       ) Re: Docket No. 472

CERTIFICATE OF NO OBJECTION REGARDING FIRST MONTHLY APPLICATION
   FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES OF MARK L.
    FARLEY,PC,AS WORKPLACE SAFETY AND INCIDENT RESPONSE COUNSEL
       FOR THE DEBTORS AND DEBTORS IN POSSESSION,FOR THE PERIOD
                      FROM JULY 21.2019 THROUGH AUGUST 3L 2019

                 The undersigned hereby certifies that, as of the date hereof, he has received no

answer, objection, or other responsive pleading to the relief requested in the First Monthly

Application for Compensation and Reimbursement of Expenses of Mark L Farley, PC, as
Workplace Safety and Incident Response Counselfor the Debtors and Debtors in Possession,for
the Period From July 21, 2019 through August 31, 2019 [Docket No. 472](the ^^Application”),
filed on October 14, 2019. The undersigned further certifies that he has reviewed the Court’s

docket in this case and no answer, objection, or other responsive pleading to the relief requested

in the Application appears thereon. Pursuant to the Notice of Application, responses to the
Application were to be filed and served no later than November 5, 2019, at 4:00 p.m., prevailing
Eastern Time.


                 Pursuant to the Order (I) Establishing Proceduresfor Interim Compensation and

Reimbursement ofExpensesfor Retained Professionals and (II) Granting Related Relief{DookQi



1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952); PES
Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES Ultimate
Holdings, LLC(6061); and Philadelphia Energy Solutions Refining and Marketing LLC(9574). The Debtors’ service
address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.

DOCS DE:226159.1 70753/001
                 Case 19-11626-KG      Doc 551      Filed 11/06/19    Page 2 of 2



No. 215], the Debtors are authorized to pay Mark L. Farley, P.C. $650,023.60, which represents

80% of the fees ($812,529.50) and $42,022.65, which represents 100% of the expenses requested

in the Application for the period July 21, 2019 through August 31, 2019 upon the filing of this

certificate and without the need for entry of a Court order approving the Application.


Dated: November 6, 2019             /$/ Peter J. Keane

Wilmington, Delaware                Laura Davis Jones(DE Bar No. 2436)
                                    James E. O’Neill(DE Bar No. 4042)
                                    Peter J. Keane(DE Bar No. 5503)
                                   PACHULSKI STANG ZIEHL & JONES LLP
                                    919 North Market Street, 17th Floor
                                    P.O. Box 8705
                                    Wilmington, Delaware 19899-8705 (Courier 19801)
                                    Telephone:    (302)652-4100
                                    Facsimile:    (302) 652-4400
                                    Email:         Ijones@pszjlaw.com
                                                   joneill@pszjlaw.com
                                                   pkeane@pszjlaw.com
                                    - and -

                                    Edward O. Sassower, P.C.
                                    Steven N. Serajeddini (admitted pro hac vice)
                                    Matthew C. Fagen (admitted pro hac vice)
                                    KIRKLAND & ELLIS LLP
                                    KIRKLAND & ELLIS INTERNATIONAL LLP
                                    601 Lexington Avenue
                                    New York, New York 10022
                                    Telephone: (212)446-4800
                                    Facsimile:   (212)446-4900
                                    Email:          edward.sassower@kirkland.com
                                                    steven.serajeddini@kirkland.com
                                                    matthew.fagen@kirkland.com

                                    Co-Counsel to the Debtors and Debtors in Possession




                                              2
DOCS DE:226159.I 70753/001
